ON PETITION FOR WRIT OF PROHIBITION GRANTED
PER CURIAM.
Petitioners seek a writ of prohibition, contending that the trial judge should have disqualified herself. We grant the petition, as the record reveals that statements made by the trial judge provided a reasonable and well-founded fear that the plaintiffs below would not receive a fair trial. See Perez v. State, 771 So.2d 1285 (Fla. 3d DCA 2000); Royal Caribbean Cruises, Ltd. v. Doe, 767 So.2d 626 (Fla. 3d DCA 2000); Fla. R. Jud. Admin. 2.160.
Although we grant the petition, we are confident that it will not be necessary to issue the writ.
PROHIBITION GRANTED.